Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP HAS THE RIGHT TO MATCH COMPETING PROPOSAL TO ACQUIRE CANPLATS RESOURCES VANCOUVER, British Columbia, December 23, 2009 – Goldcorp Inc. (TSX: G, NYSE: GG) today announced that it has received a notice from Canplats Resources Corporation (“Canplats”) (TSX-V: CPQ) that Minera Penmont S. de R.L. de C.V. (“Penmont”) has made a proposal to acquire all of the issued and outstanding shares of Canplats (the “Penmont Proposal”) for cash consideration of $4.20 per share plus shares of a newly-formed company which will hold Canplats’ exploration properties (“Spinco”) pursuant to a plan of arrangement.Canplats has further advised Goldcorp that the Board ofCanplats has determined that the Penmont Proposal constitutes a “Superior Proposal” within the meaning of the Business Combination Agreement dated November 16, 2009 between Canplats and Goldcorp (the “BCA”) and that Canplats intends (subject to Goldcorp’s right to match) to enter into an agreement with Penmont to implement the Penmont Proposal. Under the BCA, Goldcorp has the right, for a period of five business days, to match the financial terms of the Penmont Proposal.If Goldcorp elects to match the Penmont Proposal, Canplats must enter into an agreement with Goldcorp to reflect the amended terms of the transaction and must recommend that the Canplats Securityholders approve the amended business combination with Goldcorp.
